Citation Nr: 0210747	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.  

(The issue of service connection for chronic obstructive 
pulmonary disease will be the subject of a later Board 
decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from October 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the RO, which found that no new and material evidence had 
been received sufficient to reopen a claim of service 
connection for headaches.  

With regard to the issue of service connection for chronic 
obstructive pulmonary disease, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2).  When this development is complete, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving notice, and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.  

Of additional note is that while the veteran's appeal 
initially included a claim of service connection for a nasal 
fracture, in August 2001 he withdrew this claim.  Thus, no 
further action is appropriate as the matter is not before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim adjudicated on the merits here has 
been obtained.  

2.  By an unappealed rating action dated in May 1994, the RO 
denied an application to reopen the previously denied claim 
of entitlement to service connection for headaches. 

3.  The evidence received since the May 1994 rating action is 
either cumulative of that previously submitted, or is not 
material in that, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the underlying 
claim of service connection for headaches.  


CONCLUSIONS OF LAW

1.  The RO rating decision dated in May 1994, which denied 
the most recent application to reopen a claim of service 
connection for recurrent headaches, is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2001).  

2.  Since the RO's May 1994 decision, new and material 
evidence has not been received and the claim of service 
connection for headaches is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing law is applicable to this appeal.  See 38 
U.S.C.A. § 5107 note (West Supp. 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.156(a), 3.159).  The Act and 
implementing regulations eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  However, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional medical records that could be 
obtained pertinent to this claim.  The RO has obtained the 
veteran's VA and private medical treatment records, as 
identified by the veteran.  Additionally, in a Supplemental 
Statement of the C se (SSOC), the RO provided the veteran 
with notice of the sort of medical evidence necessary to 
reopen his claim, emphasizing-in underlined type, that he 
has failed to submit "medical" evidence specifically 
relating any chronic headaches to his military duties.  He 
was provided another SSOC after a VA examination was 
conducted.  

The record discloses that the November 1998 rating decision, 
the Statement of the Case and the various Supplemental 
Statements of the Case notified the veteran of the evidence 
considered, the pertinent laws and regulations and provided 
him with the reasons and bases for the denial of his claim.  
Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claim, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The veteran's current petition to reopen a claim of service 
connection for headaches is not his first.  By rating action 
of November 1988, the RO denied the veteran's July 1988 
original claim of entitlement to service connection for 
headaches, finding that both service medical records and 
recent medical records were silent as to the claimed 
condition.  He was informed of the denial and he filed no 
appeal.  

By rating action of May 1994, the RO denied the veteran's 
application to reopen the claim of entitlement to service 
connection for headaches.  Again, he was informed of the 
denial and filed no appeal.  As a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  

As the May 1994 RO decision is deemed to be final, see 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been submitted since this last final disallowance.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  Once the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims filed 
prior to August 29, 2001 as is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); cf. 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)) (new and material evidence is 
defined differently for claims filed on or after August 29, 
2001).

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108. "New 
and material evidence" means "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

Secondly, if new and material evidence has been presented, 
the claim must be reopened, and the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, VA has complied with its statutory duty to assist. 
Following this determination, the Board may then proceed to 
evaluate the merits of the claim.  See also Winters v. West, 
12 Vet. App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and re-
adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996). The law provides that evidence proffered by the 
appellant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131. The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of service as shown by service records, the 
official history of each organization in which the claimant 
served, medical records and all pertinent medical and lay 
evidence. Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).

As a general matter, service connection focuses on (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board has reviewed the evidence associated with the 
claims folder since the May 1994 RO denial and concludes that 
no new and material evidence has been received sufficient to 
reopen the previously denied petition to reopen a claim of 
service connection for headaches.  

The evidence available at the time of the May 1994 RO denial 
included the service medical records, as well as post-service 
VA medical records consisting of a September 1988 VA 
examination report and November and December 1993 hospital 
treatment records.  As noted at the RO in May 1994, service 
medical records show no complaint of headaches, no treatment 
for headaches, and no diagnosis of headaches.  At separation 
from service, the veteran did not report headaches, and the 
examiner noted no history of headaches, and found no 
headaches on examination.  Specifically, both the reports of 
medical history (filled out by the veteran) and medical 
examination (filled out by a medical examiner) are silent for 
any history, report, complaint, or diagnosis of headaches.  

The veteran first reported headaches on VA examination in 
September 1988, at which time he related the onset of 
headaches to an incident in service where he hit his nose 
hard after loosing his balance while working on military 
aircraft in 1966.  He also asserted, in the alternative, that 
his headaches might be due to exposure to chemical fumes 
while working around military aircraft from 1965 to 1967.  
The diagnoses were history of nasal fracture, 1966, with 
deviated nasal septum, left, and recurrent headaches, 
etiology not determined.  A VA hospital treatment summary of 
December 1993 shows no complaints of headaches, although 
treatment for and diagnosis of continuous alcohol dependence 
was noted, as was nicotine dependence.  

The evidence received since the prior 1994 decision, in 
connection with the veteran's most recent attempt to reopen, 
includes his numerous statements in support of his claim, 
several lay statements of fellow servicemen who recall the 
veteran working around military aircraft and being exposed to 
various industrial paints and paint solvents, reported to 
include methylethel ketone, acetone, toluene, and paint 
strippers.  The veteran has submitted excerpts  from a 
medical article titled, "Chemical Hazards of the 
Workplace," by N.H. Proctor, Ph.D., and J.P. Hughes, M.D., 
J.B. Lippincott Company, pp. 6, 7, 82, 344 and 345 (publish 
date undisclosed).  Also received was a U.S. Department of 
Health and Human Services, "Occupational Safety and Health 
Guideline for 2-Butanone," pp. 1-6, 1988, and VA and private 
treatment records dated from December 1990 to August 2000, as 
well as a duplicate service medical record dated January 4, 
1966.  

The duplicate service medical record, which regards a claim 
not presently adjudicated, clearly does not represent new and 
material evidence.  Morton v. Principi, 3 Vet.App. 508 
(1992).  

The remaining evidence, primarily lay statements, is either 
cumulative of the veteran's prior assertions and theory of 
entitlement, or immaterial to the central issue on appeal: 
whether the veteran currently has chronic headaches, and if 
so, whether the chronic headaches are due to service or an 
incident in service.  The received evidence shows no current 
treatment for, or diagnosis of, headaches.  As emphasized in 
the RO's May 2000 SSOC, the veteran fails to reopen his claim 
of service connection for headaches due to a lack of any 
current complaint, treatment for, or diagnosis of, chronic 
headaches, and for lack of any medical nexus evidence linking 
a current diagnosis of headaches with his prior military 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The lay statement evidence submitted tends to show that the 
veteran may have been exposed to the fumes of industrial 
paints and paint solvents that, under current OSHA standards 
not then in effect, would have required certain safety 
precautions so as to limit any harmful effects to persons so 
exposed.  These lay statements are not new and material in 
that they provide no material information central to the 
basis of the veteran's prior final denial-a lack of medical 
nexus evidence.  Significantly, these lay statements do not 
indicate that they witnessed the veteran experiencing chronic 
headaches in service, or that they witnessed him complaining 
of chronic headaches in service.  The point is significant 
because the fundamental basis of his prior final denial is 
the silence of the service medical records for any complaint, 
treatment, or diagnosis of headaches.  If the basis of the 
prior final denials had been that the veteran was not exposed 
to industrial solvents, then, perhaps, these lay statements 
could provide material information not previously of record.  
It must be pointed out, once again, that the SSOC advised the 
veteran that the sort of information he needs to submit, in 
this case, to reopen his claim, must be of a medical nature.  
The Board suggests that this medical information is in the 
form of medical nexus evidence-evidence which the veteran 
has failed to submit.  

The Board is mindful that the September 1988 VA examination 
report appears to include a diagnosis of headaches, however 
the etiology was undetermined, and this diagnosis of 
headaches was of record at the time of the May 1994 prior 
final denial.  The salient point is that none of the evidence 
the veteran has submitted serves to reopen his claim, 
primarily for lack of a medical nexus opinion which links any 
current headache disability with his prior military service.  

While the veteran presents lay evidence outlining a theory of 
entitlement-that his exposure to industrial solvents may 
have caused his chronic headaches, he had already expressed 
this theory when examiner at the VA in September 1988.  The 
salient point is that his assertions and theory of 
entitlement was of record at the time of the prior final 
denial of his petition to reopen in 1994.  In this way, the 
submission of the lay statements tend to show a fact not 
immediately in dispute-that the veteran was exposed to 
industrial paint and/or paint solvents while in service.  
Without any medical evidence of current headaches due to such 
exposure, these lay statements present little information 
which was not already of record at the time of the prior 
final denial.  

Similarly, the Board is unable to find that the OSHA and 
medical articles are of such significant import that they 
must be considered in order to fairly decide the merits of 
the appellant's claim.  This information is not specific to 
the veteran's situation, as there is no indication that the 
veteran was the subject of any of the medical studies or that 
his particular situation was reviewed by OSHA in forming the 
safety standards many years after the circumstances of the 
veteran's service.  See Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In finding that no new and material evidence has been 
submitted, note is made that the veteran was afforded a VA 
examination in August 2000.  However, although the veteran's 
theory of exposure to industrial solvents was, once again, 
noted in detail, the VA examiner gave no diagnosis of chronic 
headaches, noting only that any such exposure would not have 
caused his other complaint regarding a pulmonary illness.  

The salient point is that the veteran's theory of exposure to 
industrial paints and solvents was of record at the time of 
the prior final denial in May 1994.  As indicated by the RO, 
what is needed is medical evidence of current headaches which 
are due to service or an incident in service.  This sort of 
evidence the veteran has failed to submit.  Significantly, 
the remaining medical evidence of record, both VA and private 
treatment records dated from 1990 to 2000, show no compliant, 
treatment, or diagnosis regarding headaches.  As such, the 
Board is compelled to conclude that no new and material 
evidence has been submitted to reopen his claim of service 
connection for headaches.  The Board also finds the veteran's 
request for VA tests to determine the etiology of his 
headaches to be of little merit, given that no current 
complaint, treatment, or diagnosis is of record.  However, 
should the veteran submit medical evidence of a current 
diagnosis of chronic headaches, which is additionally found 
by medical opinion to be due to service or an incident in 
service, his petition may be reviewed with an eye to 
reopening the claim.  The veteran is invited, once again, to 
submit such medical evidence.  Having failed to do so on 
appeal, however, his petition is denied.  

In deciding this application to reopen, the Board 
acknowledges the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This new law, which was passed during the 
pendency of the veteran's appeal, clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims. It also eliminated the previous requirement that a 
claim be well grounded before VA's duty to assist arises.  In 
this regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, a remand to have the RO 
address the new law in the context of a claim to reopen is 
not necessary.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for headaches remains denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

